United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.P., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, Tacoma, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0118
Issued: March 2, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 25, 2016 appellant filed a timely appeal from a May 17, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish that he sustained a
traumatic injury causally related to a February 22, 2016 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence to OWCP after OWCP rendered its May 17, 2016
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore the Board lacks jurisdiction to review this additional evidence on appeal. 20 C.F.R.
§ 501.2(c)(1).

On appeal, appellant contends that he did not receive OWCP’s denial of his claim. He
requested payment of his medical bills.
FACTUAL HISTORY
On March 15, 2016 appellant, then a 50-year-old assistant field office director, filed a
traumatic injury claim (Form CA-1) alleging that on February 22, 2016 he was involved in a
motor vehicle accident while in route to the airport to pick up a fellow employee. The
employing establishment is located at 1623 East J Street, Tacoma, Washington. Appellant
indicated that the accident occurred at 2353 through 2382 NE Third Street, Renton, Washington.
He was stopped at a traffic light when a vehicle struck his vehicle on the rear bumper. Appellant
alleged injuries to his neck and lower back. The employing establishment indicated that he was
in the performance of duty.
In a letter dated April 15, 2016, OWCP requested that appellant provide additional
information in support of his traumatic injury claim. It asked that he provide a physician’s report
explaining how the employment incident caused or aggravated a medical condition. OWCP
provided appellant with a questionnaire and allowed him 30 days to respond. Appellant did not
respond within the time allotted.
By decision dated May 17, 2016, OWCP denied appellant’s traumatic injury claim
finding that he failed to submit medical evidence to establish that he sustained a medical
condition causally related to the accepted employment incident.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of reliable, probative, and substantial
evidence,3 including that he or she is an “employee” within the meaning of FECA and that he or
she filed the claim within the applicable time limitation.4 The employee must also establish that
he or she sustained an injury in the performance of duty as alleged and that his disability for
work, if any, was causally related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged. Second, the employee must submit
sufficient medical evidence to establish that the employment incident caused a personal injury.6

3

J.P., 59 ECAB 178 (2007).

4

R.C., 59 ECAB 427 (2008).

5

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

T.H., 59 ECAB 388 (2008).

2

Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.7 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.8 Neither the mere fact that a disease or condition manifests itself during a period
of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that he
sustained a traumatic injury causally related to the February 22, 2016 work incident. OWCP
accepted that the motor vehicle accident occurred as alleged and the employing establishment
had advised that appellant was in the performance of duty. However, appellant has not
submitted any medical evidence to support that the work incident caused or aggravated a
diagnosed medical condition.
On April 15, 2016 OWCP advised appellant of the type of medical evidence needed to
establish his claim and allowed him 30 days to respond. No further evidence was received.
Consequently, there is no medical evidence of record supporting that the February 22, 2016 work
incident caused or contributed to a diagnosed medical condition. As noted, part of appellant’s
burden of proof includes the submission of medical evidence which establishes that the
employment incident caused a personal injury.10
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained a traumatic injury causally related to a February 22, 2016 employment incident.

7

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

9

Dennis M. Mascarenas, 49 ECAB 215 (1997).

10

See supra note 6.

3

ORDER
IT IS HEREBY ORDERED THAT the May 17, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 2, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

